Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Amendment/request for reconsideration after non-final rejection filed 09/24/21.  Claims 26 – 44, and 46 – 50 are pending. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 26 – 44 and 46 – 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chadha et al. 20150113092.

Regarding claims 26, 35 and 44, an apparatus, comprising: a processor; and
memory comprising instructions that when executed by the processor cause the processor to [Fig 2, 205 and 220]:
identify a task routine for distributed execution by a plurality of secure controllers [0007, see instruction and controller];
establish secure communications over a network with at least one of the plurality of secure controllers, the at least one of the plurality of secure controllers comprising a first secure controller[0032, see secure controller]; and
select the first secure controller of the plurality of secure controllers to compile a first portion of the task routine [claim 20, shows NAS controller and Storage controller].

Regarding claims 27 and 36, the apparatus of claim 26, the memory comprising instructions that when executed by the processor cause the processor to:
receive device data via the network, the device data comprising indications of one or 
more processing resources and storage resources available within the first secure controller ; and communicate the first portion of the task routine to the first secure controller via the secure communications established with the first secure controller [0005 – 0007, see storage].

Regarding claims 28 and 37, the apparatus of claim 26, the memory comprising instructions that when executed by the processor cause the processor to select the first secure controller of the plurality of secure controllers to compile the first portion of the task routine based on aspects of the network that the secure communications with the first secure controller are established over [0040, see compile].

Regarding claims 29 and 38, the apparatus of claim 28, the aspects of the network that the secure communications with the first secure controller are established over comprising a type of communication technology by which the first secure controller is coupled to the network [0005 – 0007, see controller].

Regarding claims 30 and 39, the apparatus of claim 28, the aspects of the network that the secure communications with the first secure controller are established over comprising a quality of service experienced by the first secure controller in communications over the network [0039, see result of performing i.e. for quality].

Regarding claims 31 and 40, the apparatus of claim 28, the aspects of the network that the secure communications with the first secure controller are established over comprising a data transfer speed provided by the network to the first secure controller [0039].

Regarding claims 32, 41 and 48, the apparatus of claim 28, the aspects of the network that the secure communications with the first secure controller are established over comprising a geographic distance to the first secure controller [0029, see physical address].

Regarding claims 33, 42 and 49, the apparatus of claim 26, the memory comprising instructions that when executed by the processor cause the processor to select the first secure controller of the plurality of secure controllers to compile the first portion of the task routine based on one or more resources available within the first secure controller [0118, shows a plurality of controllers and compiled code].
Regarding claims 34, 43 and 50 the apparatus of claim 33, the one or more resources available within the first secure controller comprising one or more of processing resources and storage resources [0005 – 0007, also see Fig 1 -3 and all associated text].
Regarding claim 46, the computer-implemented method of claim 44, comprising selecting the first secure controller of the plurality of secure controllers to compile the first portion of the task routine based on aspects of the network that the secure communications with the first secure controller are established over[0005-0007].
Regarding claim 47, the computer-implemented method of claim 46, the aspects of the network that the secure communications with the first secure controller are established over comprising one or more of a type of communication technology by which the first secure controller is coupled to the network, a quality of service experienced by the first secure controller in communications over the network, and a data transfer speed provided by the network to the first secure controller [0039].

Response to Arguments
5.	Applicant's arguments filed 09/24/21 have been fully considered but they are not persuasive.
Applicant argues on page 9 of his response that prior art “fails to teach at least “identify a task routine for distributed execution by a plurality of secure controllers” (emphasis added). 
Examiner disagrees.  Applicants plain language of text calls for, “establish secure communications over a network with at least one of the plurality of secure controllers…”
As noted one could interpret this to require at least one controller.  One controller of the plurality of controllers.  
Although a plurality of controllers is not mentioned per se, there is at least one controller being implemented and since this is performed in a networked environment where a client utilizes a controller, one may deduce that one or more client configurations would also require a plurality of controllers.  Perhaps some tweaking in the language would help to provide better clarification of what is being claimed in the instant claimed invention.


Correspondence Information
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192